DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 12, 2022 has been entered.
Response to Amendment
The Amendment filed August 12, 2022 has been entered. 15 – 31 are pending in the application with claims 1 – 14 being cancelled and claims 28 – 31 being newly added. The amendment to the claims have overcome the drawing and claim objections and 112b rejections set forth in the last Final Action mailed April 12, 2022.
Claim Objections
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 19 and 31 are objected to because of the following informalities. Appropriate correction is required.
Claim 19, lines 1-2: “the extension or projection outwardly away of the ribs from the outside wall surface” should read --the extension or projection of the ribs outwardly away from the outside wall surface--.
Claim 31, line 2: “the pump body part cavity (F) of the pump body (14)” should read --a pump body part cavity (F) of a pump body (14)--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a liquid sensing device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure appears to be (page 7, lines 5-16 in the originally filed specification) “the liquid sensing device 12 may take the form of a printed circuit board (PCB) and sensor. The PCB may be configured with a capacitive sensing device. Printed circuit boards having capacitive sensing devices are known in the art, and the scope of the invention is not intended to be limited to any particular type or kind thereof either now known or later developed in the art. The scope of the invention is also not intended to be limited to any particular type or kind of liquid sensing device either now known or later developed in the art, and may include other types or kinds of liquid sensing devices other than printed circuit boards having capacitive sensing devices”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the other objects” in line 3. It is unclear as to whether the claimed “the other objects” is/are same or different from “an object” claimed in line 11 of claim 15. If it is the same, then it is unclear as to whether applicant intends to claim a single object or plural objects. If it is different, then it is unclear as to how the objects claim in claim 22 is/are different from object claimed in claim 15. This claim is examined as best understood by the examiner.
Claim 30 recites the limitation “the respective upper contoured portion” in lines 1-2. There is a lack of antecedent basis for this limitation in the claim. It is suggested to make claim 30 dependent on claim 29 to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 15, 16, 19, 21 – 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdi et al. (US 2011/0146399 – herein after Burdi).
In reference to claim 15, Burdi discloses a pump having a pump axis (vertical axis in fig. 1), comprising:
a liquid sensing device ((¶37: 22 with 50+52+60+62 in sensor system 20) configured to sense the level of a liquid collecting outside the pump and turn the pump on/off for pumping the liquid (see ¶36); and
a housing (¶37: fluid tight housing or container 24) having a back part [see fig. A below: “back part” is interpreted to be a portion of the housing (indicated by solid shaded lines)] configured to receive and contain therein the liquid sensing device, the back part (see fig. A below) including a housing wall having an outside wall surface (left side of the asserted housing wall in view of fig. A below) with a flat outside sensing surface [this flat outside sensing surface is viewed as the region/portion in the asserted outside wall surface (region/portion parallel to “rectangular shaped border” as seen in fig. A below) that is overlapped by the shape of the liquid sensing device 20/22 because it is within this region/portion through which the electric fields generated by the electrodes 50, 52, 60, 62 (as discussed in ¶37) of the liquid sensing device 20 passes through; this asserted outside sensing surface in the outside wall surface being flat in view of fig. A below],
the liquid sensing device being arranged or mounted inside the back part of the housing in relation to the flat outside sensing surface (see fig. A below and ¶39), the flat outside sensing surface having ribs (27; in fig. 1) configured to extend or project outwardly away from the outside wall surface and form a perimeter (boundary/edge(s)) around the liquid sensing device, in order to prevent an object from being stuck on the flat outside sensing surface and allow the liquid sensing device to sense the level of the liquid collecting outside the pump and touching the flat outside sensing surface, so as to reduce a malfunction of the pump due to the object contacting the flat outside sensing surface (see ¶49; the outside surface with ribs is capable of having the claimed features: ribs 27 allow bilge debris to slough off and in view of fig. 5, allows the sensing device to sense the liquid level; thus reducing the malfunction of the pump).

    PNG
    media_image1.png
    534
    1264
    media_image1.png
    Greyscale

Figure A: Edited figs. 1 and 2 of Burdi to show claim interpretation.
In reference to claim 16, Burdi discloses the pump, wherein the ribs (27) are dimensioned so that there is a space to receive the liquid between adjacent ribs when the object is stuck on, or in contact with, the ribs (¶49).
In reference to claim 19, Burdi discloses the pump, wherein the extension or projection outwardly away of the ribs (27) from the outside wall surface of the housing of the pump provide heat resistance and structural rigidity to prevent deformation of the outside wall surface from thermal stress (the ribs in Burdi are capable of having the claimed features:  similar argument as made by the applicant on page 9 of the arguments dated 08/12/2022 applies here as well; first argument/reasoning by the applicant: the ribs provide heat resistance and structural rigidity to prevent deformation of the outside wall surface from thermal stress by drawing heat from the outside wall surface to surrounding water/liquid when the temperature of the surrounding water/liquid is cooler than the corresponding temperature of the outside wall surface of the housing of the pump; second argument/reasoning by the applicant: this cooler relation between the extension or projection of the ribs outwardly away from the outside wall surface of the housing (14) of the pump and the associated provisioning of the heat resistance and the structural rigidity will also more likely prevent deformation of the outside wall surface from any associated thermal stress, since a cooler outside wall surface of the housing  is less likely to deform due to heat than a hotter outside wall surface of the housing).
In reference to claim 21, Burdi discloses the pump, wherein the ribs (27) are arranged vertically in relation to the pump axis (fig. 1 and ¶49: pump axis is viewed as in vertical direction).
In reference to claim 22, Burdi discloses the pump, wherein the ribs (27) are configured to form the perimeter around the liquid sensing device to avoid or prevent the other objects to be in touch with the liquid sensing device, including where the other objects have a density that is different than a liquid density [see 112b above for interpretation; the ribs of Burdi are capable of having the claimed feature; as discussed in ¶15 of Burdi: the ribs allows the debris (objects) to slough off; these debris have different density that a liquid/water density surrounding the pump].
In reference to claim 23, Burdi discloses the pump, wherein the ribs (27) are symmetrically arranged on the outside sensing surface (as seen in fig. 1).
In reference to claim 26, Burdi discloses the pump, wherein the pump is a bilge pump for configuring in, and pumping the liquid from, a hull of a vessel (condition A), or a sump pump for configuring in, and pumping the liquid from, a sump (condition B), or a shower drain pump for configuring in, and pumping the liquid from, a shower drain (condition C) [condition A is met: pump is a bilge pump (see ¶20)].
In reference to claim 27, Burdi discloses the pump, wherein the liquid sensing device (22 with 50+52+60+62) includes a high liquid level sensor (one of the electrodes among 50, 52, 60, 62) configured to sense a high liquid level (16H) and turn the pump ON, and includes a low liquid level sensor (one of the electrodes among 50, 52, 60, 62) configured to sense a low liquid level (16L) and turn the pump OFF (¶36: liquid sensing device is capable of having claimed feature).
In reference to claim 29, Burdi discloses the pump, wherein the ribs are contoured ribs (see fig. A above: “contoured rib” is interpreted to be a rib having a contoured portion; as per Merriam-Webster: the term “contour” means an outline especially of a curving or irregular figure), each rib having a respective upper contoured portion configured to prevent the object from being stuck on the flat outside sensing surface and allow the liquid sensing device to sense the level of the liquid collecting outside the pump and touching the flat outside sensing surface, so as to reduce the malfunction of the pump due to the object contacting the flat outside sensing surface [ribs is/are capable of having the claimed features; as discussed above in claim 15, see ¶49:  ribs 27 allow bilge debris to slough off and in view of fig. 5, allows the sensing device to sense the liquid level; thus reducing the malfunction of the pump)].
In reference to claim 30, Burdi discloses the pump, wherein the respective upper contoured portion (see fig. A above or A1 below) has a concave contour (i.e. the shape of the asserted contoured portions depicting an outline that curves inward).

    PNG
    media_image2.png
    418
    538
    media_image2.png
    Greyscale

Fig. A1: Edited fig. 1 of Burdi to show claim interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdi in view of Mauro et al. (US 2011/0110792 – herein after Mauro).
Burdi teaches the liquid sensing device (see ¶37) of the “field effect” type (electric field type).
Burdi remains silent on the liquid sensing device is a capacitive sensing device.
However, Mauro teaches a sump pump, wherein (fig. 3 and ¶46) the liquid sensing device is a capacitive sensing device (54), as in claim 17; and wherein the liquid sensing device is a printed circuit board (42) having a capacitive sensing device (54), as in claim 18.
It is to be noted that while Burdi discloses the drawbacks with the use of a capacitive sensing device in prior art devices (see ¶9 and ¶11; please note that the drawback listed in ¶9 is addressed by provision of ribs and the drawback listed in ¶11 is addressed by providing the sensing unit inside the housing of the pump), Burdi does disclose that the use of capacitive sensor(s) for determining liquid levels to be well-known in the art. Burdi (¶68) discloses “Having described preferred embodiments of a new and improved method, it is believed that other modifications, variations and changes will be suggested to those skilled in the art in view of the teachings set forth herein”.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the liquid sensing device in the pump of Burdi by substituting the method of measuring liquid level using electric field with the method of measuring liquid level using capacitance as taught by Mauro in order to obtain the predictable result of measuring the liquid level surrounding the pump and controlling the pump based on the sensed liquid level. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burdi.
Regarding claim 20,
Burdi teaches the pump, wherein the ribs (27) include three ribs (see fig. 1). Burdi further teaches the pump, wherein the ribs include one or more ribs (see ¶49).
Burdi remains silent on the pump, wherein the ribs (27) include five ribs.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide five ribs in the pump of Burdi since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the number of ribs in the pump.
Regarding claim 25,
Burdi teaches the pump, wherein the ribs (27) include three ribs (see fig. 1). Burdi further teaches the pump, wherein the ribs include one or more ribs (see ¶49).
Burdi remains silent on the pump, wherein the ribs (27) include seven ribs.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide seven ribs in the pump of Burdi since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the number of ribs in the pump.
Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Burdi in view of Daley et al. (US 2006/0260993 – herein after Daley).
Burdi teaches the pump, wherein the ribs (27) are of equal length in axial direction (see fig. 1).
Burdi remains silent on the pump, wherein the ribs include a shorter middle rib and longer outer ribs.
However, Daley teaches the system (400, in fig. 13/14) with housing/tank (420) and pump (12), wherein the plurality of vertical ribs (425) on housing (420) include a shorter middle rib and longer outer ribs (see fig. A2 below).

    PNG
    media_image3.png
    607
    793
    media_image3.png
    Greyscale

Fig. A2: Edited fig. 13 of Daley to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the length of the ribs in Burdi since such a modification would have involved a mere change in the size of the component, as evidenced by Daley. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 15, 16, 19 – 23, 25 – 27 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 7,625,187 – herein after Collins) in view of Burdi et al. (US 2011/0146399 – herein after Burdi).
In reference to claim 15, Collins teaches a pump (10; Col. 2, line 28) having a pump axis (vertical axis in view of fig. 8/9/10/11), comprising:
a liquid sensing device (col. 1, lines 34-35: electric field sensors; 61, 62, in fig. 17) configured to sense the level of a liquid collecting outside the pump and turn the pump on/off for pumping the liquid (col. 1, lines 34-40, see figs. 10-13); and
a housing (11) having a back part (part of housing 11 that can be seen in fig. 12/13) configured to receive and contain therein the liquid sensing device (see figs. 10/11), the back part including a housing wall (63) having an outside wall surface (wall surface of 63 seen in fig. 10/11) with a flat outside sensing surface (shaded region in fig. B below is interpreted as an outside sensing surface because of the presence of sensors sensing the liquid level),
the liquid sensing device being arranged or mounted inside the back part of the housing in relation to the flat outside sensing surface.

    PNG
    media_image4.png
    637
    709
    media_image4.png
    Greyscale

Fig. B: Edited fig. 12 of Collins to show claim interpretation.
Collins further remains silent on the presence of ribs in the pump.
However, Burdi teaches a pump having a pump axis (vertical axis in fig. 1), comprising:
a liquid sensing device ((¶37: 22 with 50+52+60+62 in sensor system 20) configured to sense the level of a liquid collecting outside the pump and turn the pump on/off for pumping the liquid (see ¶36); and
a housing (¶37: fluid tight housing or container 24) having a back part [see fig. A above: “back part” is interpreted to be a portion of the housing (indicated by solid shaded lines)] configured to receive and contain therein the liquid sensing device, the back part including a housing wall (¶36: fluid tight wall or surface 18) having an outside wall surface (left side of 18 in fig. 5) with a flat outside sensing surface (surface/portion in asserted outside wall surface around the liquid sensing device),
the liquid sensing device being arranged or mounted inside the back part of the housing in relation to the flat outside sensing surface (¶39), the flat outside sensing surface having ribs (27; in fig. 1) configured to extend or project outwardly away from the outside wall surface and form a perimeter (boundary/edge(s)) around the liquid sensing device, in order to prevent an object from being stuck on the flat outside sensing surface and allow the liquid sensing device to sense the level of the liquid collecting outside the pump and touching the flat outside sensing surface, so as to reduce a malfunction of the pump due to the object contacting the flat outside sensing surface (see ¶49; the outside surface with ribs is capable of having the claimed features: ribs 27 allow bilge debris to slough off and in view of fig. 5, allows the sensing device to sense the liquid level; thus reducing the malfunction of the pump).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the ribs as taught by Burdi on the outside sensing surface in the pump of Collins for the purpose of allowing bilge debris to slough off or away from housing 24 as the fluid level falls during pumping, as recognized by Burdi (in ¶49).
In reference to claim 16, Collins, as modified, teaches the pump, wherein (see Burdi) the ribs (27) are dimensioned so that there is a space to receive the liquid between adjacent ribs when the object is stuck on, or in contact with, the ribs (¶49 of Burdi).
In reference to claim 19, Collins, as modified, teaches the pump, wherein (see Burdi) the extension or projection outwardly away of the ribs (27) from the outside wall surface of the housing of the pump provide heat resistance and structural rigidity to prevent deformation of the outside wall surface from thermal stress (the ribs in Burdi are capable of having the claimed features:  similar argument as made by the applicant on page 9 of the arguments dated 08/12/2022 applies here as well; first argument/reasoning by the applicant: the ribs provide heat resistance and structural rigidity to prevent deformation of the outside wall surface from thermal stress by drawing heat from the outside wall surface to surrounding water/liquid when the temperature of the surrounding water/liquid is cooler than the corresponding temperature of the outside wall surface of the housing of the pump; second argument/reasoning by the applicant: this cooler relation between the extension or projection of the ribs outwardly away from the outside wall surface of the housing (14) of the pump and the associated provisioning of the heat resistance and the structural rigidity will also more likely prevent deformation of the outside wall surface from any associated thermal stress, since a cooler outside wall surface of the housing  is less likely to deform due to heat than a hotter outside wall surface of the housing).
In reference to claim 20, Collins, as modified, teaches the pump, wherein (see Burdi) the ribs (27) include three ribs (see fig. 1).
Burdi further teaches the pump, wherein the ribs include one or more ribs (see ¶49).
Burdi remains silent on the pump, wherein the ribs (27) include five ribs.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide five ribs in the modified pump of Collins and Burdi since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the number of ribs in the pump.
In reference to claim 21, Collins, as modified, teaches the pump, wherein (see Burdi) the ribs (27) are arranged vertically in relation to the pump axis (fig. 1 and ¶49 of Burdi: pump axis is viewed as in vertical direction).
In reference to claim 22, Collins, as modified, teaches the pump, wherein (see Burdi) the ribs (27) are configured to form the perimeter around the liquid sensing device to avoid or prevent the other objects to be in touch with the liquid sensing device, including where the other objects have a density that is different than a liquid density [see 112b above for interpretation; the ribs of Burdi are capable of having the claimed feature; as discussed in ¶15 of Burdi: the ribs allows the debris (objects) to slough off; these debris have different density that a liquid/water density surrounding the pump].
In reference to claim 23, Collins, as modified, teaches the pump, wherein (see Burdi) the ribs (27) are symmetrically arranged on the outside sensing surface (as seen in fig. 1 of Burdi).
In reference to claim 25, Collins, as modified, teaches the pump, wherein (see Burdi) the ribs (27) include three ribs (see fig. 1).
Burdi further teaches the pump, wherein the ribs include one or more ribs (see ¶49).
Burdi remains silent on the pump, wherein the ribs (27) include seven ribs.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide seven ribs in the modified pump of Collins and Burdi since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the number of ribs in the pump.
In reference to claim 26, Collins, as modified, teaches the pump, wherein the pump is a bilge pump for configuring in, and pumping the liquid from, a hull of a vessel (condition A), or a sump pump for configuring in, and pumping the liquid from, a sump (condition B), or a shower drain pump for configuring in, and pumping the liquid from, a shower drain (condition C) [condition A/B is met: pump is a bilge pump (see col. 3, lines 36-40 of Collins)].
In reference to claim 27, Collins teaches the pump, wherein the liquid sensing device includes a high liquid level sensor (61) configured to sense a high liquid level (seen in fig. 10/12) and turn the pump ON, (as per disclosure in col. 4, lines 8-19) and includes a low liquid level sensor (62) configured to sense a low liquid level (seen in fig. 11/13) and turn the pump OFF (as per disclosure in col. 4, lines 8-19).
In reference to claim 29, Collins, as modified, teaches the pump, wherein (see Burdi) the ribs are contoured ribs (see fig. A above: “contoured rib” is interpreted to be a rib having a contoured portion; as per Merriam-Webster: the term “contour” means an outline especially of a curving or irregular figure), each rib having a respective upper contoured portion configured to prevent the object from being stuck on the flat outside sensing surface and allow the liquid sensing device to sense the level of the liquid collecting outside the pump and touching the flat outside sensing surface, so as to reduce the malfunction of the pump due to the object contacting the flat outside sensing surface [ribs is/are capable of having the claimed features; as discussed above in claim 15, see ¶49:  ribs 27 allow bilge debris to slough off and in view of fig. 5, allows the sensing device to sense the liquid level; thus reducing the malfunction of the pump)].
In reference to claim 30, Collins, as modified, teaches the pump, wherein (see Burdi) the respective upper contoured portion (see fig. A1 above) has a concave contour (i.e. the shape of the asserted contoured portions depicting an outline that curves inward).
In reference to claim 31, Collins teaches the pump, wherein (see figs. 10-13) the back part (part of housing 11 that is seen in fig. 12/13) is separate (distinct) from the pump body part cavity (12/18+24) of the pump body (11) [i.e. the asserted back part that accommodates the liquid sensing device and the asserted pump body part cavity which accommodates motor and impeller are distinct or separate from one another].
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Burdi and Mauro et al. (US 2011/0110792 – herein after Mauro).
Collins teaches the printed circuit board (53) with the liquid sensing device (61, 62) of the electric field type.
Collins remains silent on the liquid sensing device is a capacitive sensing device.
However, Mauro teaches a sump pump, wherein (fig. 3 and ¶46) the liquid sensing device is a capacitive sensing device (54), as in claim 17; and wherein the liquid capacitive sensing device is a printed circuit board (42) having a capacitive sensing device (54) configured to sense a first sensor level of the liquid and a second sensor level of the liquid (levels 30 and 32, as seen in fig. 1), as in claim 18.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the liquid sensing device in the pump of Collins by substituting the method of measuring liquid level using electric field with the method of measuring liquid level using capacitance as taught by Mauro in order to obtain the predictable result of measuring the liquid level surrounding the pump and controlling the pump based on the sensed liquid level. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Burdi further in view of Daley et al. (US 2006/0260993 – herein after Daley).
Collins, as modified, teaches the pump, wherein (see Burdi) the ribs (27) are of equal length in axial direction (see fig. 1).
Collins, as modified, remains silent on the pump, wherein the ribs include a shorter middle rib and longer outer ribs.
However, Daley teaches the system (400, in fig. 13/14) with housing/tank (420) and pump (12), wherein the plurality of vertical ribs (425) on housing (420) include a shorter middle rib and longer outer ribs (see fig. A2 above).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the length of the ribs in the modified pump of Collins since such a modification would have involved a mere change in the size of the component, as evidenced by Daley. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
The arguments filed August 12, 2022 have been fully considered but they are not found to be persuasive.
Arguments with respect to the reference of Burdi (page 12, last three lines – page 14):
Applicant simply argues/states that Burdi does not teach the claim 15 as amended, in particular, a feature of housing having “a back part”. As discussed above by the examiner, Burdi teaches a housing having “a back part”. Thus, further teaching the claim 15 as amended.
With respect to Burdi not teaching a shorter middle rib and longer outer ribs (as claimed in newly added claim 28), it is to be noted that claim 28 is a duplicate claim as that of claim 24. The rejection of this feature (also present in claim 24) is based on combination of Burdi with Pohler. Applicant has not presented the argument with respect to this combination. 
Furthermore, new ground(s) of rejection is made in view of Collins and Burdi due to change in scope of claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746